Case 1:18-cv-10835-PKC Document 23 Filed 02/14/19 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee x
YOLANDA DELIA ARIAS SANTOS, :
Plaintiffs, : 18 CV 10835(PKC) (RWL)
~against- : AFFIDAVIT IN SUPPORT OF
: MOTION TO DISMISS
LATAM AIRLINES GROUP S.A., a foreign
Corporation, :
Defendant. :
a ee ee ee ee x
STATE OF FLORIDA }

COUNTY OF DADE

GRECIA SOSA, being first duly sworn, deposed and says:

1, I am Corporate Counsel! for defendant LATAM Airlines Group S.A. and maintain
my office at 6500 NW 22nd Street, Miami, FL 33122.

2. I have been employed by LATAM since 2017 and as Corporate Counsel | am
familiar with the corporate structure of LATAM and the nature and extent of its operations in the
United States.

3. LATAM is an international air carrier with its headquarters and principal place of
business in Santiago, Chile and it operates scheduled air services to a number of cities in the
United States including Miami, Orlando, Tampa, Philadelphia, Phoenix and New York.

4, I have read the Amended Complaint and am aware that this litigation arises out of
an injury sustained by passenger Yolanda Delia Arias Santos who was traveling between New

York and Guayaquil, Ecuador on LATAM Flight XL 1439 on September 12, 2018.

NYOFFICE 1061705v.1
Case 1:18-cv-10835-PKC Document 23 Filed 02/14/19 Page 2 of 3

5. While I have no personal knowledge of the incident on the aircraft, 1 have
obtained from our head office in Santiago the attached documents which relate to this passenger
and this incident.

6. Each of the documents annexed to this Affidavit is a document kept in the regular
course of business of LATAM and is a document required by our internal procedures to be kept
in the event of any claim of injury to a passenger on a LATAM aircraft.

7. Attached as Exhibit A is a list of the cabin crewmembers who were on duty
during this flight. All of them are residents of South America.

8. Attached as Exhibit B is the report of flight attendant Marcia Alexandra Cevallos
Cornejo who spoke with this passenger on the flight.

9. Attached as Exhibit C is a copy of the reservation record for passenger Arias
Santos/Y olanda Delia and the notations on that document confirm that the passenger was booked
from Guayaquil, Ecuador to JFK June 26, 2018 on Flight XL 1438. The document also confirms
that this passenger was booked on LATAM Flight XL 1439 from JFK to Guayaquil September
12, 2018.

10, The document also confirms that the passenger ticket was purchased in the United
States and paid for in U.S. dollars totaling $545.09.

L1. Finally, attached as Exhibit D is a Spanish language report from flight attendant
Alexandra Cevallos (together with an informal English translation) about the incident on the
aircraft and I am advised that our counsel is in the process of obtaining a formal certified

translation from English to Spanish which will be submitted to the Court with this motion.

NYOFFICE 1061 705v.1
Case 1:18-cv-10835-PKC Document 23 Filed 02/14/19 Page 3 of 3

12. Finally, LATAM flight and cabin crewmembers who operate a LATAM service
into JFK from South America normally stay at a crew hotel in New York and return on a
southbound flight the following day. To the best of my knowledge, no flight or cabin
crewmembers at LATAM own or lease an apartment in the New York area and their visits to

New York are infrequent (possibly seven or eight times in the course of a year) and they are only

 
 

here for on overnight trip.

 

_ ‘Reg SOSA

Sworn to before me this
[3 _ day of Febtyary, 2019

 

 

ide, CARLA AGUADO
: ine toad
ee ae Commission # FF 245599
Notary pa 6 fic re eae Expires June 30, 2019
BRAS Bandas Thru Troy Fain insurasece BO0385.7019

 

  

 

 

 

NYOFFICE 1061705v.1
